SLOAN, J.
Defendant appeals from a decree that awarded her husband a divorce and made disposition of the real property owned by them. We affirm the decree except for the court’s disposition of the real property.
The real property is 14 acres of land near New-berg where the family has lived. The land has provided some part of the family’s livelihood. The property is encumbered by a mortgage which requires payments for an additional three years before it will be satisfied. There are two iinemaneipated children still living at home and there will be for about three more years. The trial court’s decree provided that the plaintiff-husband should satisfy the mortgage and pay the taxes and that defendant and the children could occupy the property for the three year period that the children would probably remain at home. The decree further provided that at the end of three years the property was to be sold and the proceeds divided between the parties.
Plaintiff is employed and able to earn. Defendant’s age and lack of any skill makes her almost unemployable. She testified, however, that if she could continue to live on the land she could make a living. The evidence supports her claim to the land and the decree will be modified to grant her the title to the land as her sole property. Plaintiff will satisfy the mortgage and pay the taxes as required by the decree.
Otherwise the decree is affirmed. Appellant to recover costs.